DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) dated 9/29/2021 has been received.
	Citation 11 of the Foreign Patent Documents has been lined through.  This appears to be a duplicate of Citation 2 of the Foreign Patent Documents.  Citation 11 appears to list the publication date as 2017-06-14.  However, Citation 2 appears to list the correct publication date of 2017-06-20.  Applicant is kindly requested to verify that the above information is correct.
	It is noted copes of the Foreign Patent Documents can be found in the parent application file wrapper (16/659489).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiro (U.S. 5,150,731) in view of Peroux et al. (U.S. 4,510,965).
Jiro discloses a body (23, 24) covering a disk (13) in a butterfly valve, the body comprising an inserting space (within 23, 24, where 13 is located), the disk is inserted into the inserting space (fig. 1), and the body includes a framework formed of a metal (23 is metal, see col. 4, ll. 44-45) and a plastic layer (24, see col. 5, ll. 29-32 describing the material as being polyvinylchloride or nylon) formed on the framework (fig. 12, col. 4, ll. 48-51).
Jiro does not disclose the body comprising an upper body and lower body.
Peroux teaches it was known to have a butterfly valve body that can alternatively be a single piece (fig. 1), or comprised of 2 pieces, an upper body and a lower body (fig. 5, see col. 3, ll. 26-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jiro such that the body is two pieces and comprises an upper body and a lower body as taught by Peroux in order to be able to more easily install the butterfly disk and have a more modular assembly.  Additionally, if part of the body is damaged, only the damaged part (the upper or lower body) would need to be replaced.  And especially as Peroux teaches that a two-piece body is an alternative equivalent to a one piece body and it has been held that making components separable which were once integral involves only routine skill in the art.  MPEP2144.04.
Regarding claim 2, Jiro as modified further discloses wherein the framework of the upper body is included in the plastic layer of the upper body (see col. 4, ll. 48-51 of Jiro describing the cover covering all surfaces of the shell structure, see also the teaching of Peroux above for the upper and lower bodies and element 2 of Peroux being a covering that covers all of the valve body frameworks in fig. 5), the framework of the lower body is included in the plastic layer of the lower body (see col. 4, ll. 48-51 of Jiro describing the cover covering all surfaces of the shell structure, see also the teaching of Peroux above for the upper and lower bodies and element 2 of Peroux being a covering that covers all of the valve body frameworks in fig. 5), the framework of the upper body is separable from the framework of the lower body (as taught above by Peroux, two pieces that are fixed together by fastener bolts, see col. 3, ll. 26-31 of Peroux), a bottom member is respectively formed at an end part of the framework of the upper body and an end part of the framework of the lower body (the surfaces of the two body components that contact each other in fig. 5 of Peroux and as taught above, similar to the two surfaces  of the applicant’s device), and the framework of the upper body and the framework of the lower body are combined through the bottom members (as taught above by Peroux, see fig. 5 of Peroux).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,199,266. Although the claims at issue are not identical, they are not patentably distinct from each other because while instant claim 1 recites a body with a butterfly disk and the body comprising upper and lower bodies with at least one of the bodies comprising a metal framework and a plastic layer formed on the framework, claims 1 and 4 of the ‘266 patent similarly recites a body with a butterfly disk and the body comprising upper and lower bodies with at least one of the bodies comprising a metal framework and a plastic layer formed on the framework.  Claims 1 and 4 of the ‘266 patent recite additional features such as a disk supporting member, first and second plastic layers on the disk, and a pipe combination member.  Thus, it is apparent that claim 1 of the instant application is encompassed by claims 1 and 4 of the ‘266 patent.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,199,266 in view of Peroux et al.
Claim 2 of the instant application recites additional features not found in claims 1 and 4 of the ‘266 patent.  Such as the frameworks being separable and both the upper and lower bodies being covered in plastic and bottom members formed at ends of the frameworks such that the upper and lower body members are combined through the bottom members.
Peroux teaches it was known to have a butterfly valve body that can alternatively be a single piece (fig. 1), or comprised of 2 pieces, an upper body and a lower body (fig. 5, see col. 3, ll. 26-31), with both pieces coated (see element 2 in fig. 5) and bottom members that abut against each other to combine the upper and lower components (see the surfaces of the upper and lower body members in fig. 5 of Peroux that contact each other, similar to the bottom surfaces of the applicant’s device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1 and 4 of the ‘266 patent by having the upper and lower body members have the plastic covered frameworks that are separable and combined through bottom members as taught by Peroux in order to be able to more easily install the butterfly disk and have a more modular assembly with the body members still covered in plastic.  Additionally, if part of the body is damaged, only the damaged part (the upper or lower body) would need to be replaced.  And especially as Peroux teaches that a two-piece body is an alternative equivalent to a one piece body and it has been held that making components separable which were once integral involves only routine skill in the art.  MPEP2144.04.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duffey et al. (U.S. 3,425,439) additionally teaches a butterfly valve with a body that is covered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753